Citation Nr: 1747143	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his grandson, D.H.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was remanded by the Board in February 2016 and August 2016 for additional development.  

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence fails to link an acquired psychiatric disorder to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, due to his combat exposure in the Korean War.  See July 2014 VA Form 646, and September 2017 Informal Hearing Presentation.  The Veteran reports that he served in the Army as a combat engineer and testified that he had a dangerous position handling explosives.  See May 2014 VA Form 9, August 2016 transcript.  Specifically, he asserts that he was assigned to the 578th Combat Battalion, also referred to the 578th Engineer Battalion, 40th Division out of California from January 1952 to May 1953.  He contends that he landed in Korea and was put on a truck and driven to the front lines.  During this time, his PTSD stressors included witnessing a friend blown up and die and seeing dead bodies of Koreans.  He was scared every night that they would be attacked.  See July 2013 statements.  He also contends that he continues to suffer mentally due to the events he witnessed in the Korean War and asks the VA to concede combat exposure based on his lay testimony.  See January 2014 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Regarding the PTSD claim, the Board acknowledges that 38 C.F.R. § 3.304(f)(2) provides that "if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

In addition, 38 C.F.R. § 3.304(f)(3) provides that if a claimed PTSD stressor is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  "'Fear and hostile military or terrorist activity' means that a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from . . . incoming artillery, rocket, or mortar fire, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3) (2016).

The Veteran's combat service in Korea has not been verified because his service treatment and personnel records were destroyed in a fire-related incident.  See December 2013 Formal Finding of Unavailability of Service Records.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

An August 2010 VA treatment record shows a positive PTSD screen in August 2010.  A June 2013 VA treatment record notes a past medical history of a psychiatric disorder, PTSD, depression, bipolar.  Aside from these notations, no acquired psychiatric disorder is shown in the VA treatment records and screening tests are negative for depression and PTSD.

A December 2016 VA examiner determined there was no diagnosis of PTSD; however, the examination was not completed as the Veteran did not wear his hearing aids and therefore was not able to communicate with the examiner.

The February 2017 VA examiner diagnosed unspecified neurocognitive disorder and determined the condition was less likely than not related to his service.  At the examination, the Veteran denied depression and denied any psychotic symptoms.

At the March 2017 VA examination, the Veteran again denied being in psychiatric treatment and having any mental illness at the present or in the past.  The examiner diagnosed of neurocognitive deficits with impairment of short term memory.  The examiner stated he did not have PTSD or any other significant psychiatric disorder, including major depression or bipolar secondary to experiences in Korea.

An addendum medical opinion was provided in May 2017, which noted the Veteran did not report any psychiatric symptoms that met the DSM-5 criteria for any depressive or bipolar disorder and that he had a history of alcohol abuse.

The VA examiners' opinions are competent because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Their opinions are credible based on their internal consistency and the examiners' duty to provide truthful opinions.  The Board further finds that the VA examiners' opinions are most probative because they considered the Veteran's medical records, discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning for the Veteran's diagnoses and why the Veteran did not have a diagnosis related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Further, there is no medical opinion of record relating a diagnosis of an acquired psychiatric disorder, to include PTSD, to service.  The only evidence of a relationship between an acquired psychiatric disorder and service are the Veteran's lay statements.  The Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to diagnose an acquired psychiatric disorder or attribute an acquired psychiatric disorder to his military service.  Therefore, the Veteran's contention that his neck disability is related to service is not competent and therefore not probative.

Accordingly, for the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


